         Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                     )
 WILDEARTH GUARDIANS, et al.         )
                                     )
       Plaintiffs,                   )
                                     )
               v.                    ) Case No. 1:16-cv-01724-RC
                                     ) The Honorable Rudolph Contreras
                     1
 DEBRA HAALAND, et al.               )
                                     )
       Federal Defendants            )
                                     )
              and                    )
                                     )
 WESTERN ENERGY ALLIANCE, et al. )
                                     )
       Defendant-Intervernors.       )



     FEDERAL DEFENDANTS’ SECOND MOTION FOR VOLUNTARY REMAND
           WITHOUT VACATUR AND MEMORANDUM IN SUPPORT




1
 Pursuant to Fed. R. Civ. P. 25(d), Secretary Debra Haaland is substituted automatically for
former Secretary of the Interior David Bernhardt.
          Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 2 of 8




                                           MOTION
       The United States Bureau of Land Management (“BLM”), an agency of the United States

Department of the Interior (“Interior”), and the federal officials named herein as defendants

(collectively, “Federal Defendants”), hereby move the Court for a voluntary remand without

vacatur of the supplemental environmental assessments (“EAs”) and Findings of No Significant

Impact (“FONSIs”) challenged in Plaintiffs’ Supplemented Complaint, ECF No. 192, so that

BLM may conduct further analysis under the National Environmental Policy Act (“NEPA”).

       The Court previously granted a similar motion to remand NEPA documents following the

Court’s decision in WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41 (D.D.C. 2019). See Mem.

Op. Denying Pls.’ Mot. to Am. J, ECF No. 121 (July 19, 2019). At that time, only Plaintiffs

opposed the motion for remand, and only insofar as BLM did not provide an explicit

commitment to postpone drilling approvals. ECF No. 107, at 1. Following that remand, BLM

prepared supplemental NEPA analysis for the challenged lease sales. See ECF Nos. 140 & 171.

       Since the Court’s subsequent decision in WildEarth Guardians v. Bernhardt, 502 F.

Supp. 3d 237 (D.D.C. 2020), Federal Defendants have determined that an additional remand is

appropriate. Undersigned counsel has conferred via email with counsel for the other parties and

advises (1) Intervenor-Defendants American Petroleum Institute and the State of Utah oppose

this motion, (2) Intervenor-Defendant State of Wyoming takes no position on the motion, and (3)

Intervenor-Defendant Western Energy Alliance and Plaintiffs will need to review the motion

before taking a position.

                                      MEMORANDUM
          1. Background

       At present, this case involves a challenge to six sales under the Mineral Leasing Act of

1920, which collectively authorized the sale of oil and gas leases on 189 parcels of public land in

                                                 1
          Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 3 of 8




the states of Colorado and Utah. Those sales were held between February 2015 and May 2016.

The Court has previously issued two decisions in this case concerning oil and gas lease sales in

Wyoming.

       In Zinke, the Court concluded that the NEPA analyses for the challenged Wyoming lease

sales were insufficient because they did not (1) quantify and forecast direct, drilling-related

emissions of greenhouse gases (“GHGs”); (2) adequately consider the indirect GHG emissions

from downstream use of oil and gas; and (3) compare those GHG emissions to regional and

national GHG emissions forecasts. Zinke, 368 F. Supp. 3d at 83. The Court remanded the

Wyoming EAs and FONSIs and directed that BLM supplement those documents to address the

noted deficiencies in the environmental analyses. Id. at 84. The Court did not vacate the

decisions, nor did it vacate the associated leases, but it enjoined BLM from approving

applications for permits to drill (“APDs”) for those leases until the agency supplemented the EAs

and FONSIs. Id. at 85. In May 2019, Federal Defendants prepared supplemental NEPA analysis

for the Wyoming lease sales. ECF Nos. 104, 106. And Plaintiffs challenged that NEPA analysis

for the Wyoming lease sales in an amended and supplemented complaint filed in September

2019. ECF No. 126.

       Following Zinke, Federal Defendants moved for a voluntary remand without vacatur of

the NEPA documents for the Utah and Colorado lease sales. See ECF No. 107. The Court

granted that motion, remanding the NEPA documentation for the Utah and Colorado leasing

decisions. Mem. Op., at 5–6, WildEarth Guardians v. Haaland, No. 16-1724 (RC), ECF No.

121 (July 19, 2019). In granting that motion, the Court rejected Plaintiffs’ argument that remand

should be conditioned on an injunction preventing BLM from approving APDs. See id. Interior

prepared supplemental NEPA analysis for the remanded decisions. See ECF No. 140 (notifying



                                                  2
          Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 4 of 8




Court of supplemental EA for Colorado in December 2019); ECF No. 171 (notifying Court of

supplemental EA for Utah in September 2020).

       In November 2020, the Court issued its Bernhardt decision further rejecting the

supplemental NEPA analysis for the Wyoming lease sales that BLM had done following the

Court’s Zinke decision. The Court concluded that BLM’s supplemental NEPA analysis (1) failed

to adequately analyze GHG emissions from other lease sales in the region and the country, id. at

247–51; (2) failed to take a hard look at GHG emissions by considering only yearly rather than

total emissions, id. at 251–53; (3) used inconsistent per-acre GHG rates, id. at 253–54; and (4)

insufficiently considered carbon budgeting, id. at 254–56. Again, the Court did not vacate the

leasing decisions, but it enjoined BLM from approving APDs for those leases until the agency

substantiated its supplemental NEPA analysis on remand. Id. at 259. The Court further “urge[d]

BLM to conduct a robust [remand] analysis, using conservative estimates based on the best data,

analyzed in an unrushed fashion, so that the analysis can effectively serve as a model for the

other leases.” Id. at 259 n.16.

       Since the Court’s Bernhardt decision, Plaintiffs filed their Supplemented Complaint in

January 2021 challenging the supplemental NEPA documentation for the Colorado and Utah

lease sales. Following Bernhardt, Interior has reassessed the adequacy of the NEPA analyses

supporting the Colorado and Utah leasing decisions challenged in this case. Based on that

assessment, BLM now concludes that voluntary remand for further analysis under NEPA is

appropriate for those leasing decisions. For the reasons set out herein, Federal Defendants ask

that the supplemental EAs and FONSIs challenged in the Supplemented Complaint be remanded

without vacatur to the agency for further NEPA analysis.

           2. Discussion

       Courts “commonly grant motions to remand an administrative record to allow an agency
                                                 3
         Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 5 of 8




to consider new evidence that became available after the agency’s original decision.” Sierra

Club v. Van Antwerp, 560 F. Supp. 2d 21, 23 (D.D.C. 2008) (citing Ethyl Corp. v. Browner, 989

F.2d 522, 523–24 & n.3 (D.C. Cir. 1993)). This approach serves dual purposes: permitting

agencies to exercise their “inherent power to reconsider their own decisions,” id. (quoting Prieto

v. United States, 655 F.Supp. 1187, 1191 (D.D.C.1987)); and conserving judicial resources by

“allow[ing] agencies to cure their own mistakes,” id. (quoting Ethyl, 989 F.2d at 524). Because

remands further these purposes, even without a confession of error, courts in this Circuit

“generally grant an agency’s motion to remand so long as ‘the agency intends to take further

action with respect to the original agency decision on review.’” Util. Solid Waste Activities Grp.

v. Envtl. Prot. Agency, 901 F.3d 414, 436 (D.C. Cir. 2018) (quoting Limnia, Inc. v. Department

of Energy, 857 F.3d 379, 381, 386 (D.C. Cir. 2017)).

       Remand is especially “appropriate if the agency’s motion is made in response to

‘intervening events outside of the agency’s control, for example, a new legal decision or the

passage of new legislation.’” Id. at 436 (quoting SKF USA Inc. v. United States, 254 F.3d 1022,

1028 (Fed. Cir. 2001)). Such remands “comport[] with the general principle that an agency

should be afforded the first word on how an intervening change in law affects an agency decision

pending review.” Nat’l Fuel Gas Supply Corp. v. F.E.R.C., 899 F.2d 1244, 1249–50 (D.C. Cir.

1990). Thus, “where an intervening event may affect the validity of the agency action at issue, a

remand is generally required.” Sierra Club, 560 F. Supp. 2d at 23 (“noting that it can be ‘an

abuse of discretion to prevent an agency from acting to cure the very legal defects asserted by

plaintiffs challenging federal action’” (quoting Citizens Against the Pellissippi Parkway

Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th Cir. 2004))).

       In the instant case, Federal Defendants have determined that a remand is appropriate so



                                                4
          Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 6 of 8




they may further analyze the impacts of the challenged leasing decisions. This determination is

informed by the Court’s recent Bernhardt decision, viz., the “intervening event” that draws into

question “the validity of [BLM’s] actions.” Carpenters Indus. Council v. Salazar, 734 F. Supp.

2d 126, 132 (D.D.C. 2010). In the Bernhardt ruling, the Court found that BLM failed to take a

sufficiently hard look at the GHG emissions-related climate change impacts of oil and gas

leasing, based on the supplemental NEPA analyses supporting the leasing decisions. 502 F.

Supp. 3d at 259. The analyses supporting the challenged Colorado and Utah leasing decisions

are similar in some respects to those that the Court considered in Bernhardt. Remand to allow

the agency an opportunity to address these matters would serve the public interest because an

agency’s “reconsideration of the potential environmental impacts of a project furthers the

purpose of NEPA.” Pellissippi Parkway, 375 F.3d at 418.

        Further, remand without vacatur is appropriate because there is “at least a serious

possibility that the [agency] will be able to substantiate its decision on remand.” Standing Rock

Sioux Tribe v. U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 97 (additional citations omitted),

subsequent determination by 280 F. Supp. 3d 187 (D.D.C. 2017). As the Court recognized in

Bernhardt, “nothing suggests that the agency would not be able to substantiate its prior

conclusions.” 502 F. Supp. 3d at 259. Because Plaintiffs “challenge only one aspect of [many]

lease sales that otherwise complied with NEPA,” Zinke, 368 F. Supp. 3d at 84, the “probability

that [BLM] will be able to justify retaining [its prior leasing decisions] is sufficiently high that

vacatur . . . is not appropriate.” Id. (quoting Fox Television Stations, Inc. v. FCC, 280 F.3d 1027,

1049 (D.C. Cir. 2002) (additional citations omitted)). The same consideration should govern

here.

        The Court should not vacate the lease sales for two additional reasons. First, the Court



                                                  5
            Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 7 of 8




lacks authority to “order vacatur . . . without an independent determination that [the challenged

leasing decisions were] not in accordance with the law.” Carpenters Indus., 734 F. Supp. 2d at

135. Thus, the Court should “preserve scarce judicial resources by allowing agencies ‘to cure

their own mistakes,’” id. at 132, rather than undertake an evaluation on the merits of decisions

that the agency wishes to revisit. Second, BLM recognizes that, under Zinke and Bernhardt, it

must adequately assess potential effects of GHG emissions before making further decisions

concerning these leases. Should BLM make decisions that Plaintiffs or Intervenors consider

unlawful, those parties may challenge those decisions and, if appropriate, may seek to block their

implementation by pursuing injunctive relief. But there is presently no need for the Court to

vacate the challenged decisions without the customary showing that Plaintiffs are entitled to such

relief. See Mem. Op., at 5–6, WildEarth Guardians v. Bernhardt, No. 16-1724 (RC), ECF No.

121 (July 19, 2019) (declining to enjoin approval of APDs on remand because “Plaintiffs have

not filed a motion for preliminary injunction . . . and articulated why ‘irreparable injury is likely

in the absence of an injunction’” (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008))).

       For all these reasons, the Court should exercise its inherent authority to manage its docket

and its equitable power to grant remand, without any determination on the merits as to the

leasing decisions challenged in the Supplemented Complaint. This will avoid judicial resolution

of issues that may well be resolved upon remand and further study.




                                                  6
         Case 1:16-cv-01724-RC Document 200 Filed 07/30/21 Page 8 of 8




Respectfully submitted this 30th day of July, 2021.

                                                      TODD KIM
                                                      Assistant Attorney General
                                                      Environment & Natural Resources Division
                                                      U.S. Department of Justice

                                                      /s/ Michael S. Sawyer
                                                      MICHELLE-ANN C. WILLIAMS
                                                      MICHAEL S. SAWYER
                                                      Trial Attorneys, Natural Resources Section
                                                      Ben Franklin Station, P.O. Box 7611
                                                      Washington, D.C. 20044-7611
                                                      Telephone: (202) 305-0420 (Williams)
                                                      Telephone: (202)-514-5273 (Sawyer)
                                                      Fax: (202) 305-0506
                                                      Email: michelle-ann.williams@usdoj.gov
                                                              michael.sawyer@usdoj.gov

                                                      Counsel for Federal Defendants




                                                7
